DETAILED ACTION
This Office action is in response to Response to Election/Restriction received 9 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Figures 1-3 and 7 in the reply filed on 9 March 2022 is acknowledged.  The traversal is on the ground(s) that Figures 4-6 simply show the aftertreatment system of claim 1 in different orientations and should be grouped with the species of Figures 1-3 and 7.  This is found persuasive.  The examiner will combine Figures 1-7 as the elected species.  Applicant did not traverse the remainder of the species requirement.
Applicant has stated that claims 1-2 read on the species of Figures 1-7.  The examiner agrees.  Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examiner Note
Although claims 3-20 are withdrawn from further consideration as noted above, should the claims be eligible for rejoinder, the examiner would like to point out that 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  Regarding claim 1, line 9, “draining” should be changed to drainage.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belisle (US 2006/0157296 A1).
Regarding claim 1, Belisle discloses a water drainage assembly (Figure 1) for an aftertreatment system [20], comprising: a first tube [61] structured to be coupled to an outlet conduit [55] of the aftertreatment system [20], the first tube [61] having a first cross-sectional width; a second tube [59] disposed radially around the first tube [61], a first end (see bottom end in Figure 1A) of the second tube [59] coupled (via outer wall [53]) to a radially outer surface of the first tube [61], a portion of the second tube [59] having a second cross-sectional width that is larger than the first cross-sectional width such that a volume [63] is defined between the first tube 61] and the second tube [59]; and a drain port (paragraph 0024; “the outer wall 59 can define one or more drain holes for draining water from the reservoir 63”) defined in the second tube [59] proximate to the first end (see bottom end in Figure 1A) of the second tube [59], wherein the water draining assembly (Figure 1) is structured such that water flowing into the water drainage assembly (Figure 1) flows into the volume [63] defined between the first tube [61] and the second tube [59] and is expelled therefrom via the drain port (paragraph 0024; “the outer wall 59 can define one or more drain holes for draining water from the reservoir 63”) (paragraphs 0018-0020, 0022-0027, and Figures 1, 1A, and 1B).
Regarding claim 2, Belisle discloses the water drainage assembly of claim 1, further comprising: a tail pipe [22] comprising: a tail pipe first portion [31] coupled (via diameter reducer [24]) to a second end (see upper end in Figure 1) of the second tube [59] that is opposite the first end (see lower end in Figure 1A), and axially aligned with the second tube [59], and a tail pipe second portion [29] extending at a non-zero angle from the tail pipe first portion [31] (paragraphs 0020-0021 and Figures 1, 1A, 1B, and 2).
Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (US 2,732,913).
Regarding claim 1, Higgins discloses a water drainage assembly (Figure 1) for an aftertreatment system, comprising: a first tube [3] structured to be coupled to an outlet conduit [6] of the aftertreatment system, the first tube [3] having a first cross-sectional width; a second tube [16] disposed radially around the first tube [3], a first end (see [18]) of the second tube [16] coupled to a radially outer surface of the first tube [3], a portion of the second tube [16] having a second cross-sectional width that is larger than the first cross-sectional width such that a volume [22] is defined between the first tube [3] and the second tube [16]; and a drain port [20] defined in the second tube [16] proximate to the first end (see [18]) of the second tube [16], wherein the water draining assembly (Figure 1) is structured such that water flowing into the water drainage assembly (Figure 1) flows into the volume [22] defined between the first tube [3] and the second tube [16] and is expelled therefrom via the drain port [20] (col. 1 line 51 - col. 2 line 57 and Figures 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins as applied to claim 2 above, and further in view of Belisle.
Regarding claim 2, Higgins discloses the water drainage assembly of claim 1, further comprising: a tail pipe [8] comprising: a tail pipe first portion coupled to a second end (see [17]) of the second tube [16] that is opposite the first end (see [18]), and axially aligned with the second tube [16] (col. 2 lines 4-9 and Figure 3).  Higgins does not disclose a tail pipe second portion extending at a non-zero angle from the tail pipe first portion.  Belisle, however, teaches a similar vertical muffler comprising, a tail pipe first portion [31], and a tail pipe second portion [29] extending at a non-zero angle from the tail pipe first portion [31] (paragraphs 0020-0021 and Figures 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Higgin’s tail pipe to include a tail pipe second portion extending at a non-zero angle from the tail pipe first portion because Belisle teaches that this configuration prevents water from entering the tailpipe (paragraph 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kreger et al. (US 6,802,387), Kicinski (US 5,321,215), Kruger et al. (US 5,170,020, and Matte (US 7,779,961 B2) which all disclose a state of the art for water drainage assemblies for aftertreatment systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746